Citation Nr: 1409957	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-40 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of post-operative removal of medial meniscus of the right knee with severe degenerative arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected symptomatic removal of semilunar cartilage of the right knee. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1946 to August 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  During the course of his appeal, the Veteran was awarded an additional 10 percent evaluation for symptomatic removal of semilunar cartilage of the right knee, effective from June 2009.  The ratings assigned are less than the maximum schedular evaluations available under the assigned diagnostic codes, and each evaluation for the right knee is before the Board on appeal.  The appeal has now returned to the Board for further appellate consideration.  The issues now on appeal are more accurately described as set forth on the title page of this decision.

Effective August 1948, the Veteran was assigned a 10 percent rating pursuant to diagnostic code (DC) 5259 for service-connected residuals of post-operative removal of medial meniscus of the right knee with severe degenerative arthritis.  See July 1949 Rating Decision.  Subsequently, the RO changed the diagnostic code applicable to the Veteran's service-connected residuals of post-operative removal of medial meniscus of the right knee with severe degenerative arthritis to DC 5259-5260 and then to DC 5010-5260.  See Veteran's Rating Decisions, August 2012 and November 2013.  Additionally, effective June 2009, the Veteran was assigned a separate 10 percent rating pursuant to DC 5259 for symptomatic removal of semilunar cartilage of the right knee.  See November 2013 Rating Decision.  As discussed in more detail below, in 1947 the Veteran underwent a right knee meniscectomy, wherein his torn meniscus (also known as semilunar cartilage) was removed.  Thus, it appears that the Veteran has been rated at 10 percent since August 1948 for symptomatic removal of semilunar cartilage of the right knee pursuant to DC 5259 and has been rated at 10 percent since June 2009 for residuals of post-operative removal of medial meniscus of the right knee with severe degenerative arthritis pursuant to DC 5010-5260.  In determining the appropriate evaluation for the Veteran's service-connected right knee disability, the Board will consider all appropriate diagnostic codes.  

In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record in the Veteran's Virtual VA paperless claims file. 

In April 2013 and August 2013, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of post-operative removal of medial meniscus of the right knee with severe degenerative arthritis has been manifest by no worse than flexion to 110 degrees, extension to six degrees, and slight instability.

2.  Throughout the appeal period, the Veteran has been shown to have symptomatic removal of semilunar cartilage of the right knee.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of post-operative removal of medial meniscus of the right knee with severe degenerative arthritis, based on limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5260-5010 (2013). 

2.  The criteria for a rating in excess of 10 percent for the service-connected symptomatic removal of semilunar cartilage of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71, DC 5259.

3.  Affording the Veteran the benefit of the doubt, the criteria for the assignment of a separate evaluation of 10 percent, but no higher, for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided to the Veteran in a June 2009 letter.

As for the duty to assist, all of the Veteran's pertinent private and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with her file.  

In April 2013, the case was remanded by the Board in order to obtain a current VA examination of the Veteran's right knee.  The Veteran did not appear for the May 2013 VA joints examination; however, he claimed that he never received notice of the examination.  Therefore, an August 2013 Board remand was necessary to provide the Veteran with an updated VA joints examination.  A VA examination of the Veteran's right knee was performed in September 2013.  Taken together, the Veteran's VA joints examinations in July 2009, April 2012 and September 2013 are sufficient as the VA examiners considered the entire record, noted the history of the Veteran's right knee disability, addressed relevant evidence and provided medical information necessary to reach a decision.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

The Veteran was previously granted service connection for residuals of post-operative removal of medial meniscus of the right knee with severe degenerative arthritis and assigned a 10 percent disability rating, effective from August 1948.  In June 2009, the RO received correspondence from the Veteran asserting that he was entitled to a higher evaluation for his right knee disability.  In November 2013, the Veteran was granted service connection for symptomatic removal of semilunar cartilage of the right knee, effective from June 2009, and assigned a separate 10 percent disability rating.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected right knee disabilities.

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The current evaluation of the Veteran's service-connected right knee disability consists of 2 separate 10 percent ratings.  The first, is under DC 5010-5260 for residuals of post-operative removal of medial meniscus of the right knee with severe degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The first hyphenated code may be read to indicate that degenerative arthritis is the service-connected disorder and it is rated as if the residual condition is limitation of flexion under DC 5260.  

The second 10 percent rating is assigned under DC 5259 for symptomatic removal of semilunar cartilage of the right knee.  Semilunar cartilage is defined externally as the meniscus lateralis articulationis genus (lateral meniscus) and internally as the meniscus medialis articulationis genus (medial meniscus).  See Dorland's Illustrated Medical Dictionary 299 (32nd ed. 2012).  

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04 (Sept. 17, 2004).  Separate ratings may also be assigned for a knee disability under DC 5257 and DC 5010 (for arthritis due to trauma) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The Board will consider all appropriate diagnostic codes.  

Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by X-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

For rating purposes, normal range of motion in a knee joint is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II.  DC 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides for a noncompensable evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5259, removal of semilunar cartilage that is symptomatic warrants a maximum 10 percent rating. 38 C.F.R. § 4.71a, DC 5259.

Turning to the evidence of record, private treatment records from the Mayo Clinic show that in April 2009, the Veteran was having problems with pain, swelling and a large mass in his right knee.  Upon physical examination, the doctor found a large cystic mass in the subcutaneous tissue over the medial aspect of his right knee.  It was nontender.  The Veteran's range of motion was from 5 degrees to 130 degrees with 1+ medial instability.  X-rays and an MRI confirmed degenerative arthritis and a large cyst in the Veteran's right knee.  The impression was "osteoarthritis, knee."  

An April 2009 treatment note from the Tucson VA Medical Center (VAMC) found the Veteran had joint pains in his knees, but no muscle pains.  There was also a finding of right lower extremity edema.  

The Veteran filed a claim for an increased rating for his right knee in June 2009.  Treatment records from the VAMC in Tucson document that in June 2009, the Veteran was experiencing chronic knee pain, with an average pain level of 4 out of 10.  

During the Veteran's July 2009 VA examination, he was diagnosed with residuals of post-operative removal of his right medial meniscus.  The Veteran sustained a right knee injury during service in 1947 and had an open medial meniscectomy a few months after the injury.  The Veteran reported that his knee condition remained stable and unchanged until 2003, when he began to have pain in his right knee.  The Veteran's moderate pain is often associated with swelling of his right knee joint.  The Veteran has flare-ups of severe sharp pain about twice a month, each lasting for approximately one to two days.  The VA examiner found the Veteran's gait abnormal with a mild right leg limp due to limitation of extension and pain in the right knee.  The Veteran experienced tenderness and pain at rest in his right knee, with no crepitation, grinding or clicking.  The Veteran had mild anterior and posterior instability.  The Veteran's meniscus was surgically absent.  The Veteran's right knee had flexion to 115 degrees with extension limited by six degrees.  There was no objective evidence of pain with active motion.  There was no joint ankylosis shown.  The VA examiner noted that X-rays from the Mayo Clinic showed severe osteoarthritis involving the right patellofemoral joint and lateral joint compartment.  The Veteran retired in 2003 from his occupation as a physician due to macular degeneration.  The Veteran's right knee condition resulted in his sitting being limited to an hour and an inability to exercise.

During a February 2010 physical examination at the Tucson VAMC, the Veteran was noted to have no edema in his extremities.  He was also found to walk with a normal station and gait.  He had a 5 centimeter by 3 centimeter cyst on his right medial knee.
	
In a September 2010 statement, the Veteran stated that the cyst on his right knee "is a significant source of discomfort- especially at night," and he had to sleep with a pillow between his legs to avoid discomfort.  The Veteran also reported "discomfort stepping off a curb, going up and down stairs, etc."  In his September 2010 VA Form 9, the Veteran claimed he was taking pain medication and the pain in his right knee was affecting his sleep.

The Veteran was afforded a second VA knee examination in April 2012.  The diagnosis was a meniscal tear in his right knee.  The Veteran complained of current daily constant achy to sharp pain in his right knee.  The Veteran denied his knee locking or giving way, weakness, or lack of endurance.  He reported flare-ups of severe sharp pain twice a month, for one to two days at time, which responded to rest.  Upon range of motion testing, the Veteran's right knee had flexion to 130 degrees with no objective evidence of painful motion.  The Veteran had right knee extension to zero degrees with no objective evidence of painful motion.  The VA examiner found the Veteran had no additional limitation in range of motion following repetitive-use testing.  Additionally, the Veteran had no functional loss or impairment of the right knee.  He had no tenderness or pain to palpation in either knee.  The Veteran had normal muscle strength in his right knee, with normal stability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran was found to have a scar on his knee, but it was not painful, unstable or bigger than 39 square centimeters.  The VA examiner also reported a large cyst adjacent to the surgical area on the Veteran's right knee.  The Veteran did not utilize any assistive devices as a normal mode of locomotion.  Imaging studies showed degenerative or traumatic arthritis in the Veteran's right knee.

During the Veteran's March 2013 Board hearing, he testified that he did not have "a whole lot of pain" in his right knee but he did experience some "discomfort."  Additionally, his knee would give out sometimes when he was walking.  The Veteran stated he wore a right knee brace in the past but was not currently wearing a knee brace.  He testified that a night he had to sleep with a pillow between his legs as his knee was sensitive.  The Veteran testified that he could walk a quarter of a mile continuously but would get a little swelling of the right leg when he walked a long way.  He testified that he was not receiving any treatment for his right knee condition.  The Veteran noted that he has some minimal extension and flexion limitation that was "not a problem."  The Veteran also testified that he occasionally would take Ibuprofen for his right knee pain.

The Veteran was afforded a third VA knee examination in September 2013.  The diagnosis was meniscal tear of the right knee.  The Veteran's main concern was a large medial cyst on his right knee that has been present for at least 30 years and has slowly grown to its current size.  The Veteran reported flare-ups that impact the function of his knee.  Specifically, about three years ago, the right knee cyst became severely inflamed and the entire right leg became swollen.  He was treated with Keflex for ten days and the inflammation resolved.  The same thing happened again about a year ago.  Upon physical examination, the Veteran's right knee flexion was to 120 degree with no objective evidence of painful motion.  Right knee extension was to zero degrees with no objective evidence of painful motion.  Upon repetitive-use testing, the Veteran's right knee flexion was to 110 degrees and extension was to zero degrees.  The VA examiner found the Veteran had functional loss of the right knee following repetitive use, specifically, less movement than normal.  There was no tenderness or pain to palpation for joint line or soft tissue of either knee.  Muscle strength in the right knee with both flexion and extension was normal.  Joint stability testing of the right knee was normal.  The Veteran was noted to have had a 1947 medial meniscectomy with a residual large medial cyst with intermittent inflammation.  The VA examiner also documented a scar on the Veteran's right knee that was not painful, unstable or greater than 39 square centimeters.  The Veteran did not require any assistive devices as a normal mode of locomotion.  Imaging studies documented degenerative or traumatic arthritis in the Veteran's right knee.  The VA examiner opined that there was insufficient evidence or objective exam findings to provide a reliable prediction of decreased functional ability of the Veteran's right knee during flare-ups or when the joint was used repeatedly over a period of time.  Thus, it was not possible for the VA examiner, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of flare-ups or exacerbation of the right knee outside of the clinical setting.

The Veteran's right knee is currently assigned one 10 percent rating under DC 5260 and a second 10 percent rating under DC 5259.  Based on a review of the evidence, the Board finds the Veteran's right knee disability is more appropriately rated as 10 percent disabling under DC 5261 for limitation of extension, 10 percent under DC 5259 for removal of semilunar cartilage and 10 percent under DC 5257 for slight instability.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625 (1992). 

This change in diagnostic codes does not trigger VA's obligations under 38 C.F.R. § 3.105(e) as it does not result in an overall reduction or discontinuance of payments being made to the Veteran.  See Reizenstein v. Shinseki, 583 F.3d. 1331 (Fed. Cir. 2009).  Also, this change in diagnostic code does not constitute a severance of a protected disability under 38 U.S.C.A. § 1159.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Rather, it more accurately determines the benefit to which the Veteran may be entitled. 

During the appeal period, the Veteran's right knee disability was manifest by limitation of extension no worse than six degrees and limitation of flexion no worse than 110 degrees.  See VA Joint Examinations, July 2009 and September 2013.  Additionally, X-rays and MRIs have confirmed degenerative arthritis in the Veteran's right knee.  See e.g., Mayo Clinic, April 2009.  Although the RO referenced DC 5260, there is no evidence of actual or functional limitation of flexion that would warrant assignment of a separate compensable rating under DC 5260.  Extension has been shown to be limited to 6 degrees, which warrants a 10 percent rating under DC 5261.  As limitation of extension to 15 degrees or worse, has not been shown, an increased rating under DC 5261 is not warranted.  A compensable rating has been assigned based on limitation of motion so assignment of separate rating for degenerative arthritis is not warranted under DC 5010.  Thus, the 10 percent rating for limitation of motion of the right knee is more appropriate under DC 5261.  

The currently assigned 10 percent disability rating under DC 5259 contemplates symptomatic removal of semilunar cartilage, representative of the Veteran's in-service meniscus knee surgery.  See 38 C.F.R. § 4.71a , DC 5259.  The Veteran is receiving the maximum available rating under DC 5259.   

During the appeal period, the evidence shows the Veteran's service-connected right knee condition was manifest by symptoms of slight instability.  Upon physical examination by a Mayo Clinic physician in April 2009, the Veteran's right knee was found to have 1+ medial instability.  During the Veteran's July 2009 VA joints examination, the VA examiner found the Veteran had mild anterior and posterior instability in his right knee.  The Veteran testified during his March 2013 Board hearing that his right knee gives out sometimes when he is walking.  He stated that he had worn a right knee brace in the past but was not currently wearing a knee brace.  Conversely, during the April 2012 VA joints examination, the Veteran denied his right knee locked or gave way and upon physical examination his right knee was found to have normal stability.  Additionally, the VA examiner found no evidence or history of recurrent patellar subluxation.  Upon the Veteran's September 2013 VA joints examination, joint stability testing of the right knee was normal.  

Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  See 38 C.F.R. § 4.71a, DC 5257.  As the preponderance of the evidence is in relative equipoise, the benefit of the doubt goes to the Veteran.  See 38 U.S.C.A. § 5107.  Thus, the Board finds that a rating of 10 percent for slight right knee instability is warranted throughout the appeal period.  

The Veteran avers that pain and reduced motion involving his right knee warrants more than a 10 percent rating.  The Veteran is competent to state what he experiences through his senses, to include the occurrence and frequency of pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While his complaints of pain are credible and otherwise substantiated by the record, his contention that an increased rating is warranted is not corroborated by the evidence on file.  


The Board has considered whether a higher disability evaluation is warranted under DC 5260 or 5261 during this period on the basis of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 205-07.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  While the September 2013 VA examiner found the Veteran had functional loss of the right knee following repetitive use, specifically, less movement than normal, the additional limitation did not limit joint function by more than 110 degrees of flexion and zero degrees of extension.  Although the Veteran testified that he had used a knee brace, none of the examinations or treatment records show the Veteran had muscle atrophy or other indications of disuse.  In evaluating the Veteran's claim under DeLuca, the Board notes that the Veteran's limits in range of motion, including as due to pain, are contemplated by the 10 percent rating assigned herein.  The preponderance of the evidence does not support the grant of a disability rating higher than 10 percent based upon functional loss due to pain, weakness and fatigue.  

Regarding the statements of the September 2013 VA examiner indicating that she could not determine the potential loss of range of motion manifested as a consequence of flare-ups without resort to speculation, the examiner clearly meant she could not make this determination outside of the examination.  This statement does not provide a basis for any higher rating.  The VA examiner's inability to state whether there could hypothetically be any limitation by the DeLuca factors outside of the examination did not negate the examination findings of an additional 10 degree loss of flexion of the right knee upon repetitive motion testing.  The examiner's statement, which recites an inability to give an opinion as to limitation outside of the examination, provides neither positive nor negative support for a higher rating under the DeLuca factors.  See Fagan v. Shinseki, 573 F.3d 1282, 1289.  Nor did the examiner's statement run afoul of the Court's holding in Jones, which applies to situations in which the Board seeks to rely on an examiner's conclusion that an etiology opinion would be speculative.  See Jones v. Shinseki, 23 Vet. App. 382 (2009).  There is no such reliance in this case and the Board finds that the September 2013 examination was adequate because it was based on consideration of the Veteran's prior medical history and also described the right knee disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of right knee ankylosis, dislocated semilunar cartilage with frequent episodes of "locking" with pain and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.  See DCs 5256, 5258, 5262, 5263. 

In sum, the evidence does not support an evaluation in excess of 10 percent for the Veteran's service-connected residuals of post-operative removal of medial meniscus of the right knee with severe degenerative arthritis or his service-connected symptomatic removal of semilunar cartilage of the right knee.  However, affording the Veteran the benefit of the doubt, he is entitled to a separate 10 percent rating for slight instability of the right knee.

Extraschedular Consideration

During the appeal period, the Veteran's right knee disability has been manifest by pain, some limited range of motion that impairs the Veteran's ability to walk further than a quarter mile, and slight instability resulting in the Veteran's knee occasionally giving way when he walks.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5256, 2560, 5261, 5270, 5271.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Total Rating for Compensation Based on Individual Unemployability

Total rating for compensation based on individual unemployability (TDIU), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

The Veteran retired from his occupation as a physician in 2004 due to his poor eyesight.  See VA Joints Examination, September 2013.  There is no evidence in the record that the Veteran is unemployable due to his service-connected right knee condition.  Hence, further consideration of TDIU is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for service-connected residuals of post-operative removal of medial meniscus of the right knee with severe degenerative arthritis, is denied.  

Entitlement to a rating in excess of 10 percent for service-connected symptomatic removal of semilunar cartilage of the right knee, is denied.  

Entitlement to a rating of 10 percent, but no higher, for service-connected instability of the right knee, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


